I dissent from the conclusion of the majority, for the reason that the action of the trustees thus approved, which now affects but twelve pensioners, is based upon an unsound principle declared in the discriminatory rule adopted by the trustees which results in the arbitrary removal from the pension rolls of one admittedly found entitled to pension benefits but declared ineligible only by reason of earned or earnable income, while those enjoying income of whatever amount from other sources are retained thereon.
BELL, J., concurs in the foregoing dissenting opinion.